Order filed April 15, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-14-00086-CV
                                  ____________

  THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Appellant

                                        V.

                     STEPHEN P. ELORRIAGA, Appellee


                   On Appeal from the 246th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-55822


                                     ORDER

      The reporter’s record in this case was due April 10, 2014. See Tex. R. App.
P. 35.1. The court received notice that the appellant had not made payment
arrangements for the record. Appellant notified this court that it has made a
purchase request for payment of the court reporter and sent the request to the
Office of the Attorney General. Because the reporter’s record has not been filed,
we issue the following order.
      We order Jeanine Redden, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM